Citation Nr: 0912718	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  00-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 
1998, for the award of service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to 
August 1995.  He had additional service in the Michigan Army 
National Guard from September 1995 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999, August 2000, and 
September 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By the October 1999 decision, the Veteran was awarded service 
connection for degenerative disc disease at L2-S1 with 
degenerative joint disease of the lumbar spine and 
compression deformities involving L4 and L5.  A 30 percent 
disability rating was assigned, effective February 9, 1998.  
The Veteran appealed both the initial rating and the 
effective date.  By the August 2000 decision, the RO 
increased the rating to 50 percent and re-characterized the 
disability as failed back syndrome with lumbosacral 
arthralgia.  The effective date of the 50 percent rating was 
also set as February 9, 1998.  The disability has also been 
characterized by the Appeals Management Center (AMC) as 
degenerative disc disease with diffuse narrowing of neural 
foramina, but without central spinal canal stenosis.  (The 
Board will hereinafter refer to the disability as the 
Veteran's service-connected low back disability.)  The claim 
for TDIU was denied by the September 2000 decision.

By an April 2002 decision, the Board denied the Veteran's 
claims.  The Veteran then filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
November 2003 order, the Court vacated the Board's April 2002 
decision and remanded the claims for re-adjudication in order 
for the Board to provide adequate reasons and bases 
concerning the notification duties set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In June 2004, the Federal Circuit vacated 
the Court's order and remanded the case to the Court for 
proceedings consistent with Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The Court issued another order in August 
2004 by which the Board's April 2002 decision was again 
vacated and remanded for the Board to address the VCAA 
notification requirements.  In December 2004, the Board 
remanded the case for further development.  The AMC acted on 
the Board's remand instructions and the Veteran's claims have 
been returned to the Board.

In March 2009, the Board received relevant evidence from the 
Veteran's representative in the form of a VA treatment 
records.  The Veteran had been notified by letter, dated 
August 25, 2006, that he had 60 days to submit additional 
evidence to the AMC before the case was returned to the 
Board.  Additionally, the regulations allow for the 
submission of additional evidence within 90 days following 
notification of transfer of the records.  Between the two 
time limits, the Veteran had until approximately January 25, 
2007 to submit additional evidence.  The evidence was 
received over two years after that date.  Generally, as in 
this case, where there has not been a demonstration on motion 
that there was good cause for the delay, the evidence is to 
be referred to the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(b) (2008).  However, VA has 
constructive notice and possession of VA medical records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the 
Board will consider as timely submitted the VA records dated 
in January 2007 and earlier.  The remaining records are 
referred to the AOJ for appropriate action.  In a March 2009 
brief, the representative waived AOJ review of the evidence 
under 38 C.F.R. § 20.1304(c).  Thus, the Board will consider 
the timely submitted VA records when adjudicating the claims.


FINDINGS OF FACT

1.  By a December 1995 decision, the RO denied the Veteran's 
claim of service connection for a low back disability.

2.  No claim of service connection for a low back disability 
was thereafter received prior to February 9, 1998.

3.  Since the award of service connection, the Veteran's 
service-connected low back disability has been manifested by 
pain, limitation of motion of the thoracolumbar spine, muscle 
spasm, intervertebral disc syndrome, and demonstrable 
deformity of a vertebral body; vertebral fracture, ankylosis 
of the lumbar spine, pronounced intervertebral disc syndrome, 
neurological abnormalities, or incapacitating episodes in 
association with intervertebral disc syndrome as defined by 
VA has not been shown.

4.  The Veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A December 1995 RO decision, which denied entitlement to 
service connection for a low back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

2.  The assignment of an effective date earlier than February 
9, 1998, for the award of service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

3.  Since the award of service connection, the criteria for a 
rating in excess of 50 percent for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Code 5243 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

4.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000, during the pendency of the claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the Court has held 
that, in cases such as this one, a veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
has been accomplished in order to render a decision as to the 
claim for a higher initial rating, the claim for an earlier 
effective date, and the claim for TDIU.  Pursuant to the 
Board's December 2004 remand, the Veteran and his 
representative were sent a VCAA notice letter in March 2005.  
The Veteran was notified of the information and evidence 
necessary to substantiate his claims.  The letter told the 
Veteran to submit evidence showing that his service-connected 
low back disability had increased in severity.  The evidence 
could be medical in nature or could be statements from the 
Veteran or other individuals describing the effects of the 
disability.  In order to be entitled to an earlier effective 
date for the award of service connection for a low back 
disability, the Veteran was told to provide evidence that a 
claim had been filed prior to February 9, 1998 and that the 
criteria for service connection had been met before that 
date.  Regarding the TDIU claim, the Veteran was informed of 
the criteria for substantiating the claim on either a 
schedular or extra-schedular basis.  

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Although the notice letter was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
August 2006, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand for further VCAA notification is not 
necessary.

In any event, once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case 
(SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case 
for the appeal of the initial rating and the effective date 
regarding the low back disability.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's available service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Ann Arbor and Detroit, Michigan.  Records from 
multiple private treatment providers identified by the 
Veteran have also been obtained.  The AMC also requested and 
obtained records from the Social Security Administration 
(SSA).  Additionally, the Veteran was provided multiple VA 
examinations in connection with his claims, the reports of 
which are of record.  Included is a July 2005 VA examination 
that was conducted pursuant to the Board's remand.  
Furthermore, the Veteran was afforded hearings before the RO 
in February 2000 and October 2000, the transcripts of which 
are also of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

A. Effective Date

The Veteran originally filed a claim of service connection 
for a low back disability in October 1995.  He believes that 
the effective date for the award of service connection for a 
low back disability should be the date of the original claim.  
The October 1995 claim was denied by the RO by a December 
1995 rating decision.  Although the rating decision contained 
some language suggesting that the claim was granted, it is 
clear that the claim was denied given the greater part of the 
language in the rating decision and the language in the 
notice letter sent to the Veteran later in December 1995.  
The Veteran filed a notice of disagreement with the decision 
in March 1996.  Later that month, a SOC was issued and the 
Veteran and his then-appointed representative were sent a 
copy.  A substantive appeal was never filed.  Therefore, the 
RO's December 1995 decision is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  
The effective date of a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the December 1995 RO decision is final, the claim by 
which the Veteran was granted service connection for a low 
back disability, and which led to this appeal, was a claim to 
reopen a previously denied claim.  The Court has held that 
when a claim is reopened, the effective date cannot be 
earlier than the date of the claim to reopen.  Juarez v. 
Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).)

On February 9, 1998, the RO received correspondence from the 
Veteran's representative with duplicate service treatment 
records.  The actual correspondence is not of record, but a 
deferred rating decision, dated February 19, 1998, 
memorializes the February 9, 1998 submission.  There is an 
undated statement from the Veteran's representative that was 
apparently received some time in March 1998 wherein it was 
requested that the claim for a low back condition be 
reopened.  In any event, the RO found that the earlier 
correspondence of February 9, 1998 constituted the petition 
to reopen the previously denied claim and the effective date 
of the award of service connection for a low back disability 
was set as that date.  The Veteran was therefore afforded the 
earliest possible effective date and there is no legal basis 
to establish an earlier date unless there is a document of 
record received earlier than February 9, 1998, that could be 
construed as a claim to reopen.

A review of the record reveals that nothing was received from 
the Veteran or his representative after the March 1996 SOC 
was mailed and prior to the February 9, 1998 correspondence.

The Board notes that VA or uniformed services medical records 
may form the basis of an informal claim to reopen.  38 C.F.R. 
§ 3.157 (2008).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The claims file contains only one set of VA treatment records 
dated prior to February 9, 1998.  Those records, dated in 
September 1997, pertain to psychiatric treatment and do not 
relate to the Veteran's low back or in any way suggest that 
he was filing a claim of service connection for a low back 
disability.  Because there was no VA or uniformed services 
medical record related to the low back received within one 
year prior to the claim to reopen, section 3.157(b)(1) is not 
for application.  The Veteran did submit evidence pertaining 
to the low back dated prior to February 9, 1998, from private 
physicians.  The records were received no earlier than March 
1998.  Under section 3.157(b)(2), the date of treatment is 
not controlling for private records, but rather the date of 
receipt of the records is controlling.  Because the private 
treatment records were not received prior to February 9, 
1998, they cannot serve as a basis for an earlier effective 
date.

In sum, no claim (or record that can be construed as a claim) 
was received by VA until the correspondence was received from 
the Veteran's representative on February 9, 1998.  
Consequently, an effective date earlier than February 9, 
1998, for the award of service connection for a low back 
disability is not warranted.

B. Initial Rating

The Veteran asserts that his service-connected low back 
disability has been more disabling than indicated by the 
assigned 50 percent initial rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's low back disability was initially evaluated 
under Diagnostic Code 5293-5292.  Diagnostic Code 5293 
provided that a 40 percent rating was warranted for severe 
intervertebral disc syndrome, recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2002).

Diagnostic Code 5292 provided for a 40 percent rating when 
there was severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2002).

Subsequently, the low back disability was evaluated under 
hyphenated Diagnostic Code 5285-5292.  Diagnostic Code 5285 
provided that a 60 percent rating was warranted for residuals 
of vertebra fracture without cord involvement, resulting in 
abnormal mobility requiring a neck brace (jury mast).  A 100 
percent rating was warranted for residuals of vertebra 
fracture with cord involvement, resulting in being bedridden 
or requiring long leg braces.  With lesser involvements, the 
disability was to be evaluated for limited motion and nerve 
paralysis.  In other cases, the disability was to be 
evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a (2002).

When the disability was increased to 50 percent, the Veteran 
was awarded a 40 percent rating for severe limitation of 
motion with an additional 10 percent added for demonstrable 
deformity of a vertebral body.  (Only one 10 percent rating 
for each spinal segment (cervical, thoracic, lumbar) is 
warranted for demonstrable deformity even if more than one 
vertebra in the segment is deformed.  VAOPGCPREC 3-2006 (June 
23, 2006).)  

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)).

VA must consider the Veteran's initial rating claim involving 
the low back disability under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the first set of revisions, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  
A 40 percent rating was assignable with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent rating was assignable.  Id.  

Note (1), which follows the rating criteria stated that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the most recent revision, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases or Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5243) (2008).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243).

Under the Intervertebral Disc Syndrome Formula, a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

The General Rating Formula is used when evaluating vertebral 
fracture, lumbosacral strain, spinal stenosis, and 
degenerative arthritis of the spine under the revised 
regulations.  38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5237, 
5238, and 5242) (2008).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A review of the evidence of record reveals that the Veteran 
underwent VA examination of the spine in connection with the 
claim in August 1999.  The Veteran had complaints of back 
pain with occasional muscle spasm.  Symptoms were getting 
worse, especially on use of the low back.  Examination showed 
normal lumbar lordosis.  Muscle tone was good without any 
spasm.  There was no scoliosis or kyphosis.  Range of motion 
testing of the lumbar spine reflected forward flexion to 40 
degrees, extension to 15 degrees, lateral flexion to 25 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  The Veteran had complaints of pain on motion.  
The examiner found that both lower extremities were negative 
for any neurological deficiency.  Muscle tone was good and 
reflexes were equal.  Sensation was normal.  The Veteran 
performed straight leg raising to 65 degrees without pain, 
but he had complaints of tightness in his hamstrings.  
Lasegue's test was negative.  X-rays of the lumbosacral spine 
were essentially normal.  The disc spaces were satisfactory, 
but there was a limbus vertebra at L4.  An MRI report 
reflected degenerative changes of the lumbar spine with mild 
spinal stenosis at L3-L4 and moderate spinal stenosis at L4-
L5.  Mild neural foraminal narrowing was noted at L4-L5 and 
L5-S1.  No disc herniation was seen.  Electromyography (EMG) 
testing was normal for the lower extremities and the 
lumbosacral paraspinal muscles.  Nerve conductive velocity 
(NCV) testing reflected normal motor and sensory studies of 
the lower extremities.  The examiner diagnosed the Veteran 
with persistent low back pain with manifestations of limited 
motion.  There was no evidence of significant degenerative 
changes or fracture.

The Board notes that, in December 1998, a VA physician 
reviewed an old x-ray report indicating that the Veteran had 
a fracture of the L4 vertebra.  The physician provided an 
assessment of limbus vertebra at L4 as opposed to a fracture.  
At that time, the physician found that any complaints by the 
Veteran involving the low back were not the result of the 
findings involving the L4 vertebra.

The Veteran underwent further VA examination in March 2000.  
The examination was primarily conducted to address symptoms 
involving the hips, but information was provided regarding 
the spine.  At the examination, the Veteran complained of 
sharp back pain over the entire lumbar spine that had become 
worse.  He also had subjective symptoms of pain, numbness, 
and tingling in his lower extremities.  The Veteran used a 
cane on occasion.  The examiner did not provide specific 
measurements of the Veteran's range of motion.  However, 
flexion was stated to be 30 percent of expected flexion and 
rotation, lateral bending, and extension were 90 percent of 
what was expected.  Flexion was limited by pain.  There was 
no tenderness to direct palpation of the spine, but there was 
pain on light pressure on his head.  Strength of motor groups 
L2 through S1 was normal and the Veteran had brisk patellar 
and plantar reflexes.  There was no sitting or supine 
straight leg raise examination.  The examiner stated that the 
Veteran's distal neurologic examination remained intact as 
previously stated.  A diagnosis of back pain was provided.  
It was stated that there was no evidence of radiculopathy.

Pursuant to the Board's December 2004 remand, another 
examination of the spine was conducted in July 2005.  At that 
examination, the Veteran had complaints of sharp low back 
pain that radiated to his hips and thighs.  The Veteran 
reported having flare-ups with increased pain that resulted 
in him staying home.  According to the Veteran, the acute 
episodes occurred two or three times per month and lasted for 
two or three days.  The Veteran also reported that pain 
increased with repetitive use and his daily activities were 
limited.  Treatment consisted of pain medication and he did 
not have any bladder or bowel dysfunction.  Objective 
examination revealed no back brace or cane.  There was normal 
heel-toe gait with no guarding of the back muscles.  Posture 
was good and equilibrium was satisfactory.  There was normal 
lumbar lordosis and muscle tone was good with no spasm or 
atrophy.  The Veteran's range of motion of the lumbar spine 
was flexion to 65 degrees, extension to 25 degrees, lateral 
flexion to 25 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  The Veteran had low back pain at 65 degrees of 
flexion and 25 degrees of extension.  There were no 
complaints of pain when flexing laterally or rotating.  There 
was no evidence of incoordination, weakness, or fatigability.  
Functional loss due to subjective complaints of pain was 
absent.

Neurological examination reflected good muscle tone without 
any spasm or atrophy.  Strength was good and reflexes were 
present at all levels.  The Veteran had complaints of back 
pain when straight-leg raising to 65 degrees in the supine 
position, but Lasegue's test was negative.  The Veteran was 
able to straight-leg raise to 90 degrees in the sitting 
position without complaints.  X-rays showed degenerative disc 
disease at L5-S1 and degenerative changes with neural 
foramina narrowing at L4-L5.  An incidental note was the 
existence of a limbus vertebra at L4.  An April 2005 MRI 
showed no significant central spinal canal stenosis.  The 
examiner provided a diagnosis of degenerative disc disease 
with neural foramina narrowing, but without significant 
central spinal canal stenosis.  The examiner stated that 
there was also a limbus vertebra at L4.

The examiner provided further comment pursuant to the Board's 
remand.  He found that the etiology of the degenerative disc 
disease was the degenerative changes involving the 
lumbosacral spine, including the disc area.  He stated that 
the limbus vertebra was a developmental condition and not a 
facture.  The examiner noted that the Veteran did not have 
ankylosis of the lumbar spine.  The examiner characterized 
the severity of the degenerative disc disease as mild to 
moderate without any abnormal neurological findings.  
Additionally, he noted that there were no other associated 
objective neurological abnormalities other than those which 
could be correlated with the lumbar spine disabilities.  With 
respect to the frequency of incapacitating episodes, the 
examiner referenced the number reported to him by the 
Veteran.  The episodes were characterized as flare-ups that 
caused the Veteran to stay home.  Although the examiner found 
that there was no exhibited weakened movement, excess 
fatigability, or incoordination, the examiner speculated that 
there were an additional 10 degrees of flexion and 5 degrees 
of extension lost on repetitive motion.  Lastly, the examiner 
concluded that the Veteran's low back disability caused 
minimal to moderate interference in his ability to retain 
gainful employment.  

The previous rating criteria for evaluating the spine may be 
considered for the evidence contained in each of the VA 
examination reports.  Because the Veteran was assigned an 
initial rating of 50 percent for his low back disability, 
there are few alternatives by which to assign an even higher 
schedular rating.  He is already receiving the maximum 
schedular rating for limitation of motion of the lumbar spine 
(40 percent for severe limitation of motion) under Diagnostic 
Code 5292 and an additional 10 percent for a demonstrable 
deformity of a vertebral body under Diagnostic Code 5285.  
See 38 C.F.R. § 4.71a (2002).

A higher rating is not warranted under Diagnostic Code 5285 
because the evidence from the examination reports does not 
show that the Veteran has had a fractured vertebra with or 
without cord involvement.  Additionally, there has been no 
indication that the Veteran has had a fractured vertebra 
resulting in abnormal mobility requiring a neck brace, making 
him bedridden, or requiring long leg braces.  In fact, the 
evidence does not reflect the existence of a fracture.  An 
old x-ray report indicated that there was a fracture at L4, 
but both the August 1999 and July 2005 VA examiners concluded 
that the problem was actually a congenital limbus vertebra at 
L4.  The VA physician who reviewed the file in December 1998 
came to the same conclusion.  Therefore, a higher initial 
rating is not warranted under Diagnostic Code 5285 for 
residuals of fractured vertebra.  

A higher schedular rating could be potentially assignable 
under Diagnostic Code 5286 or 5289 if the Veteran has had 
ankylosis of the entire spine (100 percent) or unfavorable 
ankylosis of the lumbar spine (50 percent).  The VA 
examinations reflected limitation of motion of the lumbar 
spine, but there was no suggestion made that the Veteran's 
lumbar spine or entire spine was ankylosed.  Each VA examiner 
indicated that the Veteran has retained some motion in the 
lumbar spine.  Even with consideration of pain and other 
factors on repetitive motion, there was no indication that 
the effects approximated ankylosis.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The July 2005 
examiner explicitly found that there was no ankylosis 
present.  Even favorable ankylosis of the lumbar spine, which 
has not been shown, is already contemplated by a 40 percent 
rating.  Therefore, a higher initial rating is not warranted 
under the diagnostic codes pertaining to ankylosis based on 
the VA examinations.  See 38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 of the previous rating criteria allows 
for a maximum schedular rating of 60 percent for pronounced 
intervertebral disc syndrome with certain persistent 
neurologic symptoms and little intermittent relief.  The July 
2005 examiner did include degenerative disc disease in the 
diagnosis for the Veteran's low back disability.  However, he 
characterized the severity as mild to moderate.  Mild and 
moderate intervertebral disc syndrome is contemplated by 10- 
and 20 percent ratings respectively.  Pronounced, or even 
severe (40 percent), intervertebral disc syndrome was not 
described by any of the VA examiners.  In any case, objective 
neurological findings were not attributed to the Veteran's 
degenerative disc disease.  The August 1999 examiner found 
persistent low back pain with manifestations of limited 
motion, but listed no neurological symptoms.  The examiner 
noted that EMG and NCV testing was normal.  The March 2000 VA 
examiner found only back pain and stated that there was no 
evidence of radiculopathy.  Additionally, the July 2005 VA 
examiner found that there were no abnormal neurological 
findings associated with the Veteran's degenerative disc 
disease.  Thus, although the Veteran has had subjective 
complaints possibly suggestive of neurological symptoms, such 
as pain, numbness, and tingling radiating to the lower 
extremities, neurological symptoms or abnormalities were not 
objectively seen on VA examination.  Therefore, a higher 
initial rating is not warranted under the previous version of 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (2002).  
Consequently, based on the VA examinations, the previous 
version of the rating criteria for evaluation disabilities 
for the spine does not provide a basis for assigning an 
initial schedular rating in excess of 50 percent since the 
award of service connection.

The evidence provided in the July 2005 VA examination report 
may be considered in conjunction with the two revisions of 
the criteria involving the spine as the evidence is dated 
later than the regulatory revisions.  First, under the 
General Rating Formula, a 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
only higher schedular rating is a 100 percent rating for 
unfavorable ankylosis of the entire spine.  As noted 
previously, the July 2005 examiner found that the Veteran did 
not have ankylosis.  Thus, a higher initial rating is not 
warranted for ankylosis.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2008).

Both the first revision for intervertebral disc syndrome, as 
well as the General Rating Formula, allow for the evaluation 
of associated neurologic manifestations and abnormalities.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008); 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  As noted 
previously, the July 2005 VA examiner found that there were 
no associated neurologic abnormalities.  This included the 
absence of bladder or bowel dysfunction.  Because the July 
2005 VA examination did not reveal any associated neurologic 
manifestations and abnormalities, a higher or separate 
initial rating is not warranted under either revised 
criteria.

The first revision for intervertebral disc syndrome and the 
Intervertebral Disc Syndrome Formula contain nearly identical 
criteria and definitions regarding incapacitating episodes 
resulting from intervertebral disc syndrome.  Although 
references were made to incapacitating episodes in the July 
2005 VA examination report, there is no indication that the 
Veteran has experienced incapacitating episodes as defined by 
the VA regulations.  The Veteran reported that he had flare-
ups causing him to stay home of sufficient duration to 
warrant a 60 percent rating if the flare-ups are actually 
considered incapacitating episodes.  The Board does not find 
that the flare-ups constitute incapacitating episodes because 
the episodes must require bed rest prescribed by physician.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2008); 
38 C.F.R. § 4.71a (Diagnostic Code 5293, Note 1) (2003).  
Neither the Veteran nor the examiner suggested that the 
Veteran has been prescribed bed rest by a physician.  
Consequently, a higher initial rating is not warranted under 
the first revision for intervertebral disc syndrome or the 
Intervertebral Disc Syndrome Formula with respect to 
incapacitating episodes based on the July 2005 VA examination 
report.

The VA examination reports are the most probative evidence 
regarding the level of severity of the Veteran's service-
connected low back disability throughout the rating period.  
The examinations were conducted for the purpose of addressing 
the manifestations of the disability in the context of the 
rating criteria.  The record also contains VA and private 
treatment records, including records from SSA, with relevant 
evidence pertaining to the Veteran's low back disability.

VA records document August 1999 as the onset of treatment for 
low back pain at the Ann Arbor VAMC.  At that time, the 
diagnosis was chronic low back pain by history with 
degenerative joint disease by history.  The Veteran had 
normal range of motion of the lumbar spine with some pain.  
No neurologic manifestations were noted.  In September 1999, 
he was treated for mechanical back pain.  A February 2000 
record reflects treatment for complaints of severe low back 
pain with numbness in the legs, without bladder or bowel 
control problems.  In May 2000, the assessment was chronic 
low back pain and congenital spinal stenosis.  The Veteran 
had limited motion of the lumbar spine but ankylosis was not 
noted.  A September 2000 neurosurgery note reflected advanced 
degenerative disc disease.  However, despite subjective 
complaints, the VA neurosurgeon stated that there were no 
radicular symptoms or any other evidence of nerve root 
compression.  In July 2001, EMG testing was conducted to rule 
out radiculopathy.  The examination was normal and there was 
no evidence of right lower extremity radiculopathy or 
peripheral polyneuropathy.

A January 2003 record reflected a positive straight leg raise 
test and muscles spasms were noted.  An EMG in April 2005 
confirmed that there was no evidence of radiculopathy.  A 
July 2005 neurology consultation failed to find any 
neurologic abnormalities.  The Veteran was diagnosed with 
chronic low back pain without evidence of radicular movement.  
He denied weakness of the bowel or bladder.  Straight leg 
raises were negative and reflex, motor, and sensation testing 
were normal.  In 2006, the Veteran received steroid 
injections to the lumbar spine area for treatment.

Private treatment records from Oakwood showed treatment for a 
previous history of degenerative disc disease with bulging 
lumbar stenosis and myofascial strain in February 1998.  The 
Veteran had complaints of low back pain with radiating pain 
and numbness in the lower extremities.  He had limited motion 
and straight leg raises were negative.  The Veteran received 
physical therapy at Healthsouth in May 1999 for low back pain 
and radicular symptoms characterized as lumbar radiculitis.  
When he ended treatment, spinal range of motion was within 
normal limits and straight leg raises were negative.  A June 
1999 note from Horizon Riverside Family Physicians indicated 
that the Veteran's degenerative joint disease was well beyond 
what was expected for his age group.  This was after a 
March 1999 surgery at L4-L5 and L5-S1.  (The Board notes that 
the Veteran was awarded a temporary 100 percent rating under 
38 C.F.R. § 4.30 for convalescence from March 28, 1999 to May 
1, 1999.)  The Veteran underwent a state disability 
evaluation in November 1999.  He had low back pain with 
limited motion.  There was no muscle spasm or tenderness.  
Straight leg raising was to 90 degrees and there was no motor 
weakness or sensory deficits.  In December 1999, Dr. N.S. 
found that the Veteran had low back pain but no neurologic 
deficits in the legs.

In a January 2000 letter, Dr. M.B. provided a primary 
diagnosis of failed back syndrome with lumbosacral 
arthralgia.  The Veteran had complaints of low back pain and 
bilateral radiculopathy.  However, Dr. M.B. stated that the 
straight leg raising test was negative for radiculopathy and 
he referenced the June 1999 EMG study that was normal.  There 
was limitation of flexion and muscle spasms were elicited.  
In February 2000, the Veteran was seen at the emergency 
department at Riverside.  The diagnosis was chronic arthritis 
with probable disc disease.  The Veteran had tenderness and 
spasms in the lumbar area.  There was a positive straight leg 
raising sign at that time and reflexes were very slightly 
diminished.  Sensory examination was unremarkable and 
strength was normal.  A myelogram and CT scan of the lumbar 
spine were conducted at Henry Ford Hospital in February 2002.  
The Veteran was diagnosed with bulging discs, mild to 
moderate canal stenosis, and neural foraminal stenosis at L4-
L5.  There was a bulging disc at L5-S1 of mild severity.  
There were also endplate irregularities at L3, L4, and L5 
that were thought to be Schmorl's nodes.  In September 2002, 
the Veteran was found to be disabled by SSA as a result of 
obesity, degenerative disc disease with spinal canal 
stenosis, degenerative joint disease of the knees, and 
hypertension.  

The VA and private treatment records contain evidence 
consistent with the VA examination reports.  That is, the 
Veteran has experienced low back pain with subjective 
symptoms involving the lower extremities, limitation of 
motion of the lumbar spine, and muscle spasms.  The symptoms 
are already contemplated by the assigned 50 percent rating.  
The records do not contain sufficient evidence to allow for 
an assignment of a higher initial rating in regards to 
vertebra fracture, ankylosis, intervertebral disc syndrome, 
associated neurologic abnormalities, or incapacitating 
episodes.  Limitation of motion has been clearly documented, 
but ankylosis has not been evidenced.  Although the Veteran 
has had subjective complaints suggesting the possibility of 
neurological manifestations and there have been some positive 
straight leg tests, the preponderance of the competent 
medical evidence reflects that there are no associated 
neurological abnormalities on objective testing.  The 
treatment records are devoid of evidence of incapacitating 
episodes since September 23, 2002.

In sum, an initial schedular rating in excess of 50 percent 
is not warranted for the Veteran's service-connected low back 
disability at any point since the award of service 
connection.  This is so with consideration of the three sets 
of criteria for evaluating spine disabilities, including 
intervertebral disc syndrome, that have been in effect during 
the pendency of the claim.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim for a higher 
initial rating for his service-connected low back disability.  
The Veteran contends that he in fact does have the symptoms 
necessary for a higher rating.  However, the Board finds the 
competent medical evidence, particularly the VA examination 
reports, to have more probative value.  The Veteran's 
subjective complaints were taken into account by the VA 
examiners and they do not provide a basis for the assignment 
of a higher initial rating.

The Veteran's representative contends that the Veteran's 
disability may not have been evaluated under the appropriate 
diagnostic code.  Although the AOJ has utilized varying 
diagnostic codes and hyphenated diagnostic codes, the Board 
had considered the criteria of all potentially applicable 
diagnostic codes for evaluating spine disabilities, including 
diagnostic codes that have been revised.  As discussed above, 
none of the diagnostic codes provides a basis for awarding an 
initial rating in excess of 50 percent.

The representative also contends that a higher rating is 
warranted for the Veteran's service-connected low back 
disability on an extra-schedular basis.  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, VA is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2008).  The 
representative argues that the Veteran's symptoms involving 
the lower extremities have been ignored, the disability has 
resulted in hospitalizations and marked interference with 
employment, and the Veteran is unemployable as a result of 
the disability.

The Board finds that referral for a determination of whether 
the Veteran's disability picture warrants an extra-schedular 
rating is not warranted because the 50 percent schedular 
evaluation has contemplated the Veteran's level of disability 
and symptomatology throughout the pendency of the claim.  The 
symptoms found to be associated with the low back disability, 
including low back pain, limitation of motion, intervertebral 
disc syndrome, muscle spasm, and deformity of a vertebral 
body result in the 50 percent schedular rating.  Symptoms 
involving the lower extremities have not been ignored; 
rather, they have not been considered to be ratable 
manifestations of the service-connected disability.  When the 
level of disability is adequately contemplated by the 
schedular evaluation, a necessary element for referral for 
extra-schedular consideration has not been met.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 50 percent for low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

C. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disabilities are 
the low back disability, evaluated as 50 percent disabling, 
and hallux abducto valgus deformity with hammer toes and 
bunion of the right foot, evaluated as noncompensably (zero 
percent) disabling.  As such, the Veteran does not meet the 
criteria for consideration for entitlement to TDIU on a 
schedular basis because his 50 percent combined rating does 
not satisfy the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Nevertheless, the Veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the Veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The record indicates that the Veteran has a high school 
education and that he has not been employed since January 
1999 when he worked as an electrician.  The Veteran's 
representative primarily points to the September 2002 
determination by SSA that the Veteran is entitled to SSA 
disability benefits and that he is not employable.  The Board 
is cognizant of the SSA decision; however, the determination 
was made with consideration of the Veteran' service-connected 
disability (low back) and non-service-connected disabilities 
(obesity, degenerative joint disease of the knees, and 
hypertension).  Thus, the decision has limited probative 
value because a TDIU may be warranted only when service-
connected disability precludes a veteran from engaging in 
substantially gainful employment.

The representative acknowledges that, prior to the SSA 
determination, private examiners indicated that the Veteran 
could perform sedentary work.  The representative asserts 
that physical evaluations conducted in conjunction with the 
SSA claim show that the Veteran is limited physically by what 
he can lift and how long he can sit and stand.  To the same 
point as above, the evaluations have limited probative value 
because they take into account the Veteran's physical 
impairment from service-connected and non-service-connected 
disabilities.

The Board finds the July 2005 VA examination report contains 
the most probative evidence as the examiner addressed the 
salient issue of the impact of the Veteran's service-
connected low back disability on employment.  An opinion on 
the matter was requested by the Board in the December 2004 
remand. (It has not been asserted that the Veteran's service-
connected right foot disability impairs the Veteran's 
employability as evidenced by the noncompensable rating.)  
After examining the Veteran and reviewing the claims file, 
the examiner gave the opinion that the Veteran's low back 
disability interferes with his ability to retain gainful 
employment by a minimal to moderate degree.  The examiner 
stated that the Veteran would not likely be able to perform 
any employment requiring frequent bending and lifting heavy 
weights.  Thus, it is shown that the Veteran's service-
connected low back disability affects his employability, but 
no more than by a moderate degree according to the examiner.  
Consequently, without consideration of non-service-connected 
disabilities, the Veteran is not precluded from securing and 
following a substantially gainful occupation.  The claim for 
TDIU must therefore be denied both on a schedular basis and 
on the basis for consideration of an extra-schedular TDIU 
rating.


ORDER

Entitlement to an effective date earlier than February 9, 
1998, for the award of service connection for a low back 
disability is denied.

An initial evaluation in excess of 50 percent for service-
connected low back disability is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


